State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   519878
________________________________

In the Matter of ROBERT DEAN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ERIC T. SCHNEIDERMAN, as
   Attorney General, et al.,
                    Respondents.
________________________________


Calendar Date:   August 10, 2015

Before:   McCarthy, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Robert Dean, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     McCarthy, J.P., Rose, Lynch and Clark, JJ., concur.
                              -2-                  519878

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court